Citation Nr: 0400778	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's petition to reopen 
his previously denied claim for service connection 
for a bilateral foot disability.

Unfortunately, this appeal must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

In his Substantive Appeal (VA Form 9), the veteran requested 
a videoconference hearing at the RO.  This proceeding would 
be before a Veterans Law Judge (VLJ) of the Board sitting in 
Washington, D.C.  The March 2003 Decision Review Officer 
(DRO) Certification Worksheet, page 8-E-5, indicates that a 
BVA videoconference hearing was requested.  However, there is 
no written indication or other statement in the claims file 
that a Board hearing ever was held or that the veteran waived 
his right to this type of hearing after requesting it.  So he 
still has a right to a videoconference hearing before a VLJ 
of the Board, and one must be scheduled.  38 C.F.R. §§ 
20.700, 20.704 (2003).



Accordingly, the case is REMANDED to the RO for the 
following: 

1.  Schedule the veteran for a 
videoconference hearing before a VLJ of 
the Board as soon as possible.  
Notify him of the date, time and location 
of his hearing, and put a copy of this 
letter in his claims file.  
If, for whatever reason, he decides that 
he no longer wants this type of hearing 
(or any other type of hearing before the 
Board), then he should indicate this in 
writing and it, too, should be documented 
in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


